 

Exhibit 10.1

 

 

January 11, 2018

 

Platinum Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, California 90067

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Platinum Eagle Acquisition Corp., a Cayman Islands exempted company
(the “Company”), and Deutsche Bank Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representatives (the “Representatives”) of the
several underwriters (the “Underwriters”), relating to an underwritten initial
public offering (the “Public Offering”) of 34,500,000 of the Company’s units
(including up to 4,500,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Public Shares”), and one-third of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units will be sold in the Public Offering pursuant to
a registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company intends to apply to have the Units listed on The Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Platinum Eagle Acquisition LLC (the “Sponsor”) and each of the
undersigned members of the Sponsor (each, a “Member” and collectively, the
“Members”) hereby agree with the Company as follows:

 

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Public Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 8,625,000 Class B ordinary shares
of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants ” shall
mean the warrants to purchase Public Shares that will be acquired by the Sponsor
and Harry E. Sloan for an aggregate purchase price of approximately $7,500,000
(or approximately $8,400,000 if the Underwriters’ over-allotment is exercised),
or $1.50 per Warrant, in a private placement that shall occur simultaneously
with the consummation of the Public Offering; (v) “Public Shareholders” shall
mean the holders of Ordinary Shares sold as part of the units in the Public
Offering; (vi) “Trust Account” shall mean the trust account into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 

2. Representations and Warranties.

 

(a) The Sponsor and each Member, with respect to himself, represents and
warrants to the Company that it or he has the full right and power, without
violating any agreement to which it or he is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer) to enter into this Letter Agreement, as applicable, and to
serve as an officer of the Company and/or a director on the Board, as
applicable.

 

   

 

 

(b) The Member’s questionnaire furnished to the Company is true and accurate in
all respects. Each Member represents and warrants, with respect to himself,
that: such Member’s biographical information furnished to the Company (including
any such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to such
Member’s background; such Member is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; such Member has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and such Member is not currently a defendant in any
such criminal proceeding; and such Member has never been suspended or expelled
from membership in any securities or commodities exchange or association or had
a securities or commodities license or registration denied, suspended or
revoked.

 

3. Business Combination Vote. The Sponsor and each Member, with respect to
himself, agrees that if the Company seeks shareholder approval of a proposed
initial Business Combination, then in connection with such proposed initial
Business Combination, it or he, as applicable, shall vote all Founder Shares and
any Public Shares acquired by it or him, as applicable, in the Public Offering
or the secondary public market in favor of such proposed initial Business
Combination and not redeem any Ordinary Shares owned by it or him, as
applicable, in connection with such shareholder approval.

 

4. Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a) The Sponsor and each Member, with respect to himself, hereby agrees (i) that
in the event that the Company fails to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor and
each Member shall take all reasonable steps to cause the Company to (x) cease
all operations except for the purpose of winding up, (y) as promptly as
reasonably possible but not more than 10 business days thereafter, redeem 100%
of the Public Shares sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to fund its working capital requirements (subject to an annual limit of
$250,000) (less taxes payable and up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any) and (z) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the Board,
liquidate and dissolve, subject in the case of clauses (y) and (z) to the
Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law,
and (ii) not to propose any amendment to the Charter to modify the substance or
timing of the Company’s obligation to redeem the Offering Shares if the Company
does not complete an initial Business Combination within the required time
period set forth in the Charter, unless the Company provides its Public
Shareholders with the opportunity to redeem their Public Shares upon approval of
any such amendment at a per-share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account, including interest earned on funds
held in the Trust Account and not previously released to the Company to fund its
working capital requirements (subject to an annual limit of $250,000) and/or to
pay its taxes, divided by the number of then outstanding Offering Shares.

 

(b) The Sponsor and each Member, with respect to himself, acknowledges that it
or he has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account or any other asset of the Company as a result of any
liquidation of the Company with respect to the Founder Shares held by it or him.
The Sponsor and each Member hereby further waives, with respect to any Public
Shares and Founder Shares held by it or him, as applicable, any redemption
rights it or he may have in connection with the consummation of a Business
Combination, including, without limitation, any such rights available in the
context of a shareholder vote to approve such Business Combination or a
shareholder vote to approve an amendment to the Charter to modify the substance
or timing of the Company’s obligation to redeem 100% of the Offering Shares if
the Company has not consummated an initial Business Combination within the time
period set forth in the Charter or in the context of a tender offer made by the
Company to purchase Public Shares (although the Sponsor and the Members shall be
entitled to redemption and liquidation rights with respect to any Public Shares
it or they hold if the Company fails to consummate a Business Combination within
the required time period set forth in the Charter).

 

5. Lock-up; Transfer Restrictions.

 

(a) The Sponsor and the Members agree that they shall not Transfer any Founder
Shares (the “Founder Shares Lock-up”) until the earlier of: (A) one year after
the completion of an initial Business Combination and (B) the date following the
completion of an initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Public
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if, subsequent to a Business
Combination, the closing price of the Public Shares equals or exceeds $12.00 per
share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial business
combination, the Founder Shares shall be released from the Founder Shares
Lock-up.

 



 2 

 

 

(b) The Sponsor and Members agree that they shall not effectuate any Transfer of
the Private Placement Warrants or the Public Shares underlying such warrants,
until 30 days after the completion of an initial Business Combination.

 

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Public Shares
underlying the Private Placement Warrants are permitted: (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any affiliate of the Sponsor or to any member of the
Sponsor or any of their affiliates; (b) in the case of an individual, as a gift
to such person’s immediate family or to a trust, the beneficiary of which is a
member of such person’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of such person; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (f) by virtue of the laws of the State of Delaware or
our Sponsor’s limited liability company agreement upon dissolution of our
Sponsor; (g) in the event of the Company’s liquidation prior to the consummation
of an initial Business Combination; or (h) in the event that, subsequent to the
consummation of an initial Business Combination, the Company completes a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Public
Shares for cash, securities or other property; provided, however, that in the
case of clauses (a) through (f), these transferees must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
this Letter Agreement.

 

(d) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each member shall
not, without the prior written consent of the Representatives, Transfer any
Units, Public Shares, Warrants or any other securities convertible into, or
exercisable, or exchangeable for, Public Shares owned by it or him, as
applicable. The Sponsor and the Members acknowledge and agree that, prior to the
effective date of any release or waiver of the restrictions set forth in this
paragraph 5, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

6. Remedies. The Sponsor and each of the Members hereby agree and acknowledge
that (i) each of the Underwriters and the Company would be irreparably injured
in the event of a breach by the Sponsor or such Member of its or his
obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and 11, (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

  

7. Payments by the Company. Except as disclosed in the Prospectus, neither the
Sponsor, nor any affiliate of the Sponsor, nor any director or officer of the
Company, nor any affiliate of the officers, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any payment of
a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is), other
than the following, none of which will be made from the proceeds held in the
Trust Account prior to the completion of the initial Business Combination:
repayment of loans and advances of up to an aggregate of $200,000 made to the
Company by the Sponsor to cover expenses related to the organization of the
Company and the Public Offering; payment to an affiliate of our Sponsor for
office space, secretarial and administrative services in an amount not to exceed
$15,000 per month; reimbursement for any out-of-pocket expenses related to
identifying, investigating, negotiating and completing an initial Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by our Sponsor, an affiliate
of our Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination;
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants of the post Business Combination entity at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants.

 

8. Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the Members shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 



 3 

 

 

9. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by December
31, 2018.

  

10. Indemnification. In the event of the liquidation of the Trust Account upon
the failure of the Company to consummate its initial Business Combination within
the time period set forth in the Charter, the Sponsor (the “Indemnitor”) agrees
to indemnify and hold harmless the Company against any and all loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) any prospective target
business with which the Company has entered into a written letter of intent,
confidentiality or other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor (x) shall apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less taxes payable, (y) shall not apply to any claims by a third party or a
Target who executed a waiver of any and all rights to the monies held in the
Trust Account (whether or not such waiver is enforceable) and (z) shall not
apply to any claims under the Company’s indemnity of the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. The Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.

 

11. Forfeiture of Founder Shares. To the extent that the Underwriters do not
exercise their over-allotment option to purchase up to an additional 4,500,000
Units within 45 days from the date of the Prospectus (as further described in
the Prospectus), each of the Sponsor and the Members agree to automatically
surrender to the Company for no consideration, on a pro rata basis in accordance
with the percentage of Founder Shares held by such party at the time of the
expiration of such 45-day period, for cancellation at no cost, an aggregate
number of Founder Shares equal to 1,125,000 multiplied by a fraction, (i) the
numerator of which is 4,500,000 minus the number of Public Shares purchased by
the Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 4,500,000. The surrender for no consideration will be
adjusted to the extent that the over-allotment option is not exercised in full
by the Underwriters so that the initial shareholders (as such term is defined in
the Prospectus) will own an aggregate of 20.0% of the Company’s issued and
outstanding Capital Shares after the Public Offering. The Sponsor and Members
further agree that to the extent that the size of the Public Offering is
increased or decreased, the Company will purchase or sell Public Shares or
effect a share repurchase or share capitalization, as applicable, immediately
prior to the consummation of the Public Offering in such amount as to maintain
the ownership of the initial shareholders prior to the Public Offering at 20.0%
of its issued and outstanding Capital Shares upon the consummation of the Public
Offering. In connection with such increase or decrease in the size of the Public
Offering, then (A) the references to 4,500,000 in the numerator and denominator
of the formula in the first sentence of this paragraph shall be changed to a
number equal to 15% of the number of Public Shares included in the Units issued
in the Public Offering and (B) the reference to 1,125,000 in the formula set
forth in the first sentence of this paragraph shall be adjusted to such number
of Founder Shares that the Sponsor and Members would have to surrender to the
Company in order for the initial shareholders to hold an aggregate of 20.0% of
the Company’s issued and outstanding Capital Shares after the Public Offering.

 

12. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. Assignment. No party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor, each of the Members and each of their
respective successors, heirs, personal representatives and assigns and permitted
transferees.

 

14. Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

15. Effect of Headings. The paragraph headings herein are for convenience only
and are not part of this Letter Agreement and shall not affect the
interpretation thereof.

 



 4 

 

 

16. Severability. This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

17. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

 

[Signature Page Follows]

 

 5 

 

 

  Sincerely,         PLATINUM EAGLE ACQUISITION LLC           By: /s/ Eli Baker
    Name: Eli Baker     Title:  Member         /s/ Eli Baker     Eli Baker  

 

  /s/ Jeff Sagansky   Jeff Sagansky

 

Acknowledged and Agreed:           PLATINUM EAGLE ACQUISITION CORP.          
By: /s/ Eli Baker      Name: Eli Baker     Title: President, Chief Financial
Officer and Secretary  

 

[Signature Page to Letter Agreement]

 



   

